Citation Nr: 0636234	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pilonidal cyst.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chemical burns resulting in skin rash with loss of hair and 
nails.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rupture of creative organ, left testicle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
June 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
September 2006 Report of Contact indicated that the veteran 
withdrew his request for a Travel Board hearing.  

There is an April 1997 RO letter in the claims folder that 
denied the veteran's claims for a back disorder and diabetes, 
however the letter did not inform the veteran of his 
appellate rights and thus this document is not construed to 
be a rating determination.  Thus the veteran's service 
connection claims for a back disorder and diabetes mellitus 
are addressed on a direct basis.  

The Board also brings to the RO's attention the veteran's 
December 2004 statement, where he indicated corrections to 
his street address.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any back injury during the veteran's active duty service 
was acute and transitory and did not result in chronic back 
disability.

2.  By a rating decision in February 1987, the RO denied a 
claim of entitlement to service connection for pilonidal 
cyst.  The veteran did not file a notice of disagreement.

3.  In September 2002, the veteran requested that his claim 
of service connection for pilonidal cyst be reopened. 

4.  Evidence received since the February 1987 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the service connection claim for residuals of 
pilonidal cyst.  

5.  By a rating decision in February 1987, the RO denied a 
claim of entitlement to service connection for chemical burns 
resulting in skin rash with loss of hair and nails.  The 
veteran did not file a notice of disagreement.

6.  In September 2002, the veteran requested that his claim 
of service connection for chemical burns resulting in skin 
rash with loss of hair and nails be reopened. 

7.  Evidence received since the February 1987 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the service connection claim for chemical 
burns resulting in skin rash with loss of hair and nails.  

8.  By a rating decision in February 1987, the RO denied a 
claim of entitlement to service connection for rupture of a 
creative organ.

9.  In September 2002, the veteran requested that his claim 
of service connection for rupture of a creative organ, left 
testicle be reopened. 

10.  Evidence received since the February 1987 rating 
decision when considered alone or together with all of the 
evidence, both old and new, does not raise a reasonable 
possibility of substantiating the service connection claim 
for rupture of a creative organ, left testicle.  


CONCLUSIONS OF LAW

1.  The veteran's back disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The evidence received since the RO denied service 
connection for a pilonidal cyst in February 1987, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2006).  

3.  The evidence received since the RO denied service 
connection for chemical burns resulting in skin rash with 
loss of hair and nails in February 1987, which is final, is 
not new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302 (2006).  

4.  The evidence received since the RO denied service 
connection for rupture of creative organ, in February 1987, 
which is final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the October 2002 and June 2006 VCAA 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the October 2002 and June 2006 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on some of the issues 
after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the October 2002 and June 2006 VCAA letters the RO 
informed the appellant of the applicable laws and 
regulations regarding the claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant in March 2006 and June 
2006 was provided with notice of what type of information and 
evidence was needed to establish a disability rating and an 
effective date for the disabilities.  

The Board has also considered whether a VA examination or 
medical opinion is necessary regarding the veteran's current 
back disorder.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here service medical records revealed that the 
veteran was treated once for back pain.  There is no evidence 
of a back disorder for many years after service.  Thus the 
Board finds that a VA examination for a back disorder is not 
warranted.  

Analysis

Entitlement to service connection for a back disorder  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that the veteran was treated 
for back pain in September 1963 after he apparently fell from 
a refueling unit.  There are no other in-service treatment 
records for a back disorder and his April 1964 examination 
around his time of separation was negative for any back 
disabilities.  VA medical records from the 2000s included a 
diagnosis of mild degenerative changes of the lumbar spine 
and showed a previous medical history of post traumatic 
lumbar spine/nerve damage.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
back disability is related to service.  The examination 
around the veteran's time of separation did not note any back 
disorders.  The Board finds it significant that competent 
medical professionals during the time of this examination 
evaluated the veteran's back as normal.  While there is one 
in-service treatment record for back pain, it appears from 
the lack of documentation of subsequent complaints or 
treatment during service that the back injury was acute in 
nature and that it resolved without leaving residual 
disability.  Furthermore, the first post service medical 
evidence of a back disorder is many years after the veteran's 
service and these records do not relate the veteran's current 
back disorder to service.  Any reference to service is merely 
history as related by the veteran.  The Board is led to the 
conclusion that there is a preponderance of evidence against 
a finding that the veteran has a back disability related to 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for residuals of 
a pilonidal cyst, chemical burns resulting in skin rash with 
loss of hair and nails, and rupture of creative organ, left 
testicle.  

In a February 1987 rating decision, the veteran's claims for 
service connection for pilonidal cyst, skin rash with loss of 
hair and nails, and ruptured creative organ were denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures the following month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the February 1987 rating decision.  
The February 1987 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In September 2002, the veteran requested that these claims be 
reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the February 1987 rating decision 
to deny the veteran's claim for service connection for 
pilonidal cyst, skin rash with loss of hair and nails, and 
ruptured creative organ was denied.  The decision was 
essentially based on the finding that there is no evidence of 
the disorders on the discharge examination.  In connection 
with his current attempt to reopen his service connection 
claims, additional evidence from the veteran has been 
received.  

Evidence at the time of February 1987 rating decision 
included service medical records and VA medical records and 
examinations from the 1980s.  These records documented the 
veteran's in-service medical history to include back cyst, 
exposure to jet fuel leak, disorders of the skin, nails, and 
testicles.  Evidence received since the February 1987 
decision, included a copy of the service medical records, VA 
medical records from the 2000s, private medical records from 
the 2000s, and a November 2003 lay statement from the 
veteran's brother.  The service medical records are not new 
as they were of record at the time of the February 1987 
rating decision.  The VA and private records from the 2000s 
although new, are not material as they do not provide a nexus 
between the veteran's residuals of pilonidal cyst, skin rash 
with loss of hair and nails, and ruptured creative organ and 
service.  Any reference to service is by way of history as 
evidenced by a September 2002 VA note that showed the veteran 
sustained testicular trauma in service.  This type of 
evidence is redundant as it existed at the time of the last 
final rating decision.  The medical records from the 2000s  
merely reflect treatment for the veteran's various disorders 
to include heart disorder, hypertension, hyperlipidemia, 
diabetes mellitus, and insomnia/anxiety.  The veteran's 
brother in a November 2003 statement indicated that in 
service the veteran suffered testicular trauma, developed a 
cyst, and a skin disorder.  Nevertheless, this evidence 
duplicates the evidence that was of record at the time of the 
February 1987 rating decision and thus does not constitute 
new and material evidence.  

In summary, the veteran has provided no new and material 
evidence that residuals of pilonidal cyst, chemical burns 
resulting in skin rash with loss of hair and nails, and 
ruptured creative organ were incurred in service or are 
otherwise related to service.  None of the newly received 
items of evidence suggest that these disorders are due to 
service.  Thus evidence received subsequent to the RO's 
February 1987 rating decision is cumulative or redundant and 
does not, either by itself or in connection with other 
evidence of record, raise a reasonable possibility of 
substantiating the service connection claims for residuals of 
pilonidal cyst, chemical burns resulting in skin rash with 
loss of hair and nails, and ruptured creative organ, left 
testicle.  As such, the evidence received subsequent to the 
RO's February 1987 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for residuals of pilonidal 
cyst, chemical burns resulting in skin rash with loss of hair 
and nails, and ruptured creative organ, left testicle.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
residuals of a pilonidal cyst, chemical burns resulting in 
skin rash with loss of hair and nails, and rupture of 
creative organ, left testicle.  Entitlement to service 
connection for a back disorder is denied.  To this extent the 
appeal is denied.  


REMAND

The veteran has a current diagnosis of diabetes mellitus.  He 
claims that his diabetes is due to his exposure to chemicals 
in service.  His service medical records revealed that he was 
struck by a gasoline hose and accidentally was sprayed with 
gas.  Thus under the circumstances of this case, a VA 
examination is warranted to determine the nature and etiology 
of the veteran's diabetes.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his diabetes 
mellitus.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's diabetes 
is related to service.  The examiner 
should specifically comment on the 
veteran's in-service exposure to 
chemicals.  A detailed rationale for all 
opinions expressed should be furnished.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


